                Case 18-10627-reg        Doc 216       Filed 01/09/19     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IN THE MATTER OF:                                  )           CASE NO.        18-10627
                                                   )           CHAPTER         11
TRINITY INVESTMENT GROUP, LLC                      )           REG/tb
                                                   )
       Debtor(s)

                                     SCHEDULING ORDER

       Dated on January 09, 2019

       A hearing with regard to the adequacy of Debtor’s disclosure statement was held at Fort

Wayne, Indiana, on January 9, 2019, with Daniel Skekloff, counsel for debtor, Norman Abood,

counsel for Sigma Restaurants, Inc., and Leonard Copeland, counsel for the United States Trustee,

present.

       For the reasons stated in open court:

       1. Debtor shall, forthwith, file any amendments to the proposed disclosure statement.

       2. The United States Trustee shall file any objection thereto within seven (7) days
       thereafter.

       3. The parties shall jointly file a proposed pre-trial order within twenty-one (21) days.
       Upon approval of the pre-trial order, the issues raised by the disclosure statement,
       any amendments, and objections thereto will be set for trial by separate order.

       Should the parties determine that this matter can be submitted without trial, they shall file

appropriate stipulations of fact and a proposed briefing schedule on or before the date the pre-trial

order is due.

       SO ORDERED.


                                               /s/ Robert E. Grant
                                               Chief Judge, United States Bankruptcy Court
